Martin, J.,
delivered the opinion of the court The plaintiff having sued for the possession of a plantation, which he alleged the defendant had conveyed to J. Bolton, who had transferred all their rights to the plaintiff prayed an injunction- to, prevent the removal of a crop thereon; it was granted, and *182on the motion of the defendant, dissolved, . . whereupon the plaintiff appealed.
The app}¡cation wa8 made on the allegation, that the plaintiffhad no other title to the premises than a mortgage.
We are of opinion the district court erred in listening to the application. It was in facta demurrer to the petition, and if the application to dissolve had any ground there ought to have been judgment for the defendant. The merits of the case cannot regularly be examined in this manner; the attempt is the same as that of disproving the debt on a motion to set aside the attachment.
Security must have been given to obtain the sequestration, and the proper course was to let it stand until the merits of the case were regularly acted on, when an appeal would have put an end to the contest. In the mode resorted to, we are called on to express an opinion on the merits, and then remand the case to be tried ; to be brought back and reexamined again. This is quite irregular.
It is therefore ordered, adjudged, and de-creet! that the order to set aside the injunction be reversed the sequestration restored. *183and the case remanded to be proceeded on , according to law. 1 he defendant and ap-peilee paying costs in this court
Pierce and Livermore for the plaintiff; Grymes and Mazureau for the defendant.